Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of Species 3, Figures 6A-6C in the reply filed on 12/27/2020 is acknowledged.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 14 recite “wherein the first plurality of inner teeth extend outward from the fastener and the second plurality of inner teeth extend outward from the fastener
Claim 4 is similar to Claim 3 in that it recites that the teeth are disposed around the fastener.  It appears that the teeth are independent from the fastener.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,337,934 to Alling et al. (Alling).

    PNG
    media_image1.png
    954
    633
    media_image1.png
    Greyscale

Regarding Claim 1:  Alling discloses a grip assembly comprising: a first grip arm (See Annotated Fig. A); a base member (See Annotated Fig. A) integrally formed with the first grip arm; a second grip arm (See Annotated Fig. A) removably coupled to and independently positionable relative to the first grip arm; and a fastener (See Annotated Fig. A) securing the second grip arm relative to the first grip arm.
Regarding Claim 2:  Alling discloses a grip assembly as recited in claim 1 wherein the first grip arm comprises a first plurality of inner teeth (See Annotated 
Regarding Claims 3 and 14:  To the same extent as disclosed in the instant application, Alling discloses a grip assembly wherein the first plurality of inner teeth (See Annotated Fig. A) extend outward from the fastener and the second plurality of inner teeth (60) extend outward from the fastener.
Regarding Claim 4:  To the same extent as disclosed in the instant application, Alling discloses a grip assembly as recited in claim 2 wherein the first plurality of inner teeth (See Annotated Fig. A) a disposed around the fastener and wherein the second plurality of inner teeth (60) are disposed around the fastener.
Regarding Claim 6:  Alling discloses a grip assembly as recited in claim 1 wherein the fastener (See Annotated Fig. A) comprises a bolt (See Annotated Fig. A) having a head end (See Annotated Fig. A) adjacent to the second grip arm.
Regarding Claim 7:  Alling discloses a grip assembly as recited in claim 6 wherein when the grip assembly is viewed in a direction of the head end (See other head in Annotated Fig. A), the second arm (See Annotated Fig. A) is disposed generally left of the first grip arm (See Annotated Fig. A).
Regarding Claim 8
Regarding Claim 9:  Alling discloses a grip assembly as recited in claim 1 wherein the base (See Annotated Fig. A) mounts to an object.
Regarding Claim 10:  Alling discloses a grip assembly as recited in claim 1 wherein the base (See Annotated Fig. A) mounts to an object with at least one fastener (See Annotated Fig. A).
Regarding Claim 11:  Alling discloses a grip assembly as recited in claim 1 further comprising a first plurality of fins (See Annotated Fig. A) disposed on the first grip arm and a second plurality of fins (See Annotated Fig. A) disposed on the second grip arm.
Regarding Claim 12:  Alling discloses a grip assembly as recited in claim 1 further comprising a first plurality of fins (See Annotated Fig. A) disposed on an inside surface of the first grip arm and a second plurality of fins (See Annotated Fig. A) disposed on an inside surface of the second grip arm.
Regarding Claim 13:  Alling discloses a grip assembly comprising: a first grip arm (See Annotated Fig. A) having a first plurality of inner teeth (See Annotated Fig. A) thereon, said first plurality of inner teeth disposed around a first fastener opening (See Annotated Fig. A); a base member (See Annotated Fig. A) integrally formed with the first grip arm; a second grip arm (See Annotated Fig. A) removably coupled to and independently positionable relative to the first grip arm, said second grip arm comprising a second plurality of inner teeth (60) engaging (via the fastener) the first plurality of inner teeth, said second plurality of inner teeth disposed around a second fastener opening (See Annotated Fig. A); and a fastener (See Annotated Fig. A) disposed within the first fastener opening and a 
Regarding Claim 15:  Alling discloses a grip assembly as recited in claim 13 wherein the fastener comprises a bolt (See Annotated Fig. A) having threads (See Annotated Fig. A) adjacent to the first grip arm.
Regarding Claim 16:  Alling discloses a grip assembly as recited in claim 13 wherein the base (See Annotated Fig. A) mounts to an object.
Regarding Claim 17:  Alling discloses a grip assembly as recited in claim 13 further comprising a first plurality of fins (See Annotated Fig. A) disposed on an inside surface of the first grip arm and a second plurality of fins (See Annotated Fig. A) disposed on an inside surface of the second grip arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alling.
Regarding method Claims 18-20:  In view of the structure disclosed by Alling the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7849630, US 7100808.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632